This case presents error from the district court of Pawnee county. November 1, 1910, the said court rendered a joint judgment against the Arkansas Valley Townsite Company and H. C. Hanna, who were held liable upon a certain promissory note. From an order of the court denying a motion for new trial of Smyser   McCormick, appeal has been lodged in this court.
The defendant in error now moves to dismiss the cause upon the ground of nonjoinder of proper parties. The record shows that the motion which was denied was filed on behalf of Smyser   McCormick, and time to make and serve case was granted to them alone, and the case-made was served upon the defendant in error, Frank Hudson, only, and that the time and place of settling and signing the case-made was not served upon nor waived by any of the other defendants. Hence it follows from the uniform holding of this court in a large number of cases that the motion to dismiss must be sustained. Bullen v. Hudsonet al., 31 Okla. 818, 124 P. 1; Seton v. Hudson,31 Okla. 820, 124 P. 1.
The appeal is accordingly dismissed.
HAYES, C. J., and KANE and TURNER, JJ., concur; WILLIAMS, J. absent.